Citation Nr: 0111749	
Decision Date: 04/23/01    Archive Date: 05/01/01

DOCKET NO.  00-16 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Healthcare System and Regional 
Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
hiatal hernia with reflux.

2.  Entitlement to a compensable evaluation for left shoulder 
strain.

3.  Entitlement to a compensable evaluation for fungal 
toenails.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1975 to 
September 1983 and with the National Guard from September 
1983 to September 1998.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 2000 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska.



REMAND

A review of the record reflects that in his July 2000 
substantive appeal, the veteran requested a hearing before a 
Member of the Board at the local RO.  In a September 2000 
statement, the veteran's representative indicated that the 
veteran wished to cancel his hearing request.  In a January 
2001 statement from the Appeals and Special Claims Unit of 
the veteran's representative, it was noted that the September 
2000 local representative's cancellation of the veteran's 
hearing request violated the provisions of 38 C.F.R. 
§ 20.702(e).  In February 2001, the Board wrote the veteran 
and requested clarification of his hearing request.  The 
veteran was provided with a form to complete and return 
regarding his hearing request.  The veteran was also informed 
that if he did not return the enclosed form within 30 days, 
the Board would assume that he still wanted a hearing before 
a Member of the Board at the RO and would remand his claim 
for that purpose.  The veteran did not return the enclosed 
form to the Board.  Accordingly, in order to ensure full 
compliance with due process requirements, these matters must 
be remanded to the RO for the scheduling of a Board hearing 
at the local RO.  

Additionally, the Board also notes that the veteran has 
alleged that his service-connected hiatal hernia, foot 
fungus, and left shoulder strain are worse than their 
currently assigned evaluation.  He has reported experiencing 
pain in his toes, radiating pain in his left shoulder with 
reduced grip strength, and a burning sensation with vomiting 
as a result of his hiatal hernia.  A review of the record 
reflects that the veteran was last afforded a VA examination 
of these conditions in March 1999 and that examination failed 
to address functional impairment in the left shoulder or 
provide detailed symptomatology and objective findings.  
Overall, the Board is of the opinion that additional 
development of the record is also needed in order to enable 
the Board to render a final determination. Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who have treated 
him for his hiatal hernia, toe fungus, 
and left shoulder disability since 
February 2000.  After securing the 
necessary permission from the veteran, 
copies of all available records that are 
not already of record should be obtained 
and associated with the claims folder.

2.  The veteran should be afforded VA 
specialist examinations of his hiatal 
hernia, toe fungus, and left shoulder 
disability to determine the current 
nature and severity of these service-
connected conditions.  The claims folder 
and a copy of this REMAND must be made 
available to and reviewed by the examiner 
prior to completion of the examination 
report.  All necessary diagnostic testing 
should be completed and reviewed by the 
examiner(s) prior to completion of the 
examination report(s).  All relevant 
symptomatology and objective findings 
must be reported in detail.  

The left shoulder examiner is requested 
to report all ranges of motion in detail 
with notations of the normal ranges of 
motion for each movement.  The examiner 
should also comment upon the presence or 
absence of radiation of pain.  The 
examiner should specifically comment upon 
the extent, if any, to which pain, 
supported by adequate pathology and 
evidenced by visible behavior of the 
veteran results in functional loss.  The 
examiner should carefully elicit the 
veteran's subjective complaints 
concerning his left shoulder and offer an 
opinion as to whether there is adequate 
pathology present to support the level of 
each of the veteran's subjective 
complaints, including but not limited to, 
weakness, pain, and loss of sensation.  
The examiner should also make a specific 
determination as to whether each of the 
veteran's subjective complaints is 
related to his service-connected left 
shoulder strain.  Finally, the examiner 
should comment on whether the veteran's 
service-connected left shoulder strain 
causes weakened movement, excess 
fatigability, and incoordination.  The 
examiner should comment on the severity 
of these manifestations and their effect 
on the veteran's daily life.  

The examiner of the veteran's hiatal 
hernia is requested to state whether the 
veteran's service-connected hiatal hernia 
is manifested by persistently recurrent 
epigastric distress; dysphagia; pyrosis; 
regurgitation; substernal, arm, or 
shoulder pain; vomiting; weight loss; 
anemia; and/or hematemesis.  The examiner 
is also requested to express an opinion 
as to whether the veteran's service-
connected hiatal hernia is productive of 
severe impairment in health, considerable 
impairment in health, or less than 
considerable impairment in health.  

In regard to the veteran's service-
connected toe fungus, all relevant 
symptomatology must be reported in 
detail, including the presence or absence 
of exfoliation, itching, exudation, 
marked disfigurement, ulceration, 
extensive lesions, crusting, and nervous 
manifestations.  If any of the 
aforementioned is present, the severity 
of such should be noted by the examiner.  

All such information and opinions, when 
obtained, should be made a part of the 
veteran's claims file.  A complete 
rationale for any opinion expressed must 
be provided.

3.  The RO should schedule the veteran 
for a hearing at the Anchorage, Alaska, 
RO before a Traveling Member of the 
Board.  A copy of the notice to the 
veteran of the scheduling of the hearing 
should be placed in the record.

4.  Following completion of the above, 
the RO should review the claims folder to 
ensure that the requested development has 
been completed.  In particular, the RO 
should review the requested examination 
reports and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this REMAND.  If not, the RO should 
implement corrective action.

5.  The RO should then readjudicate the 
issues of entitlement to an evaluation in 
excess of 10 percent for hiatal hernia 
with reflux, entitlement to a compensable 
evaluation for left shoulder strain, and 
entitlement to a compensable evaluation 
for fungal toenails. 

If the benefits sought on appeal remain denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case with regard to the additional 
development and given the opportunity to respond thereto.  
Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
need take no action unless otherwise notified.

The Board notes that the veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




